Martin, J.
delivered the opinion of the court. The plaintiff, as assignee of W. T. Peterson & Co. claims from the defendant, as owner of the steam boat James Ross, §501 97, and interest, for advances made to Bartlett the defendant’s agent, for the use of the boat.
The defendant pleaded the general issue claiming by reconvention $21 25, for costs in a former suit, brought by the plaintiff against the defendant.
Duncan for the plaintiff—Livermore for the defendant.
The defendant had judgment, and the plaintiff appealed.
The district judge has concluded, and we think correctly, from the testimony, that the supplies, furnished by W. T. Peterson & Co. were so on the account of Whiting & Stackpole, to whom they were indebted, and one of whom (Stackpole) was indebted to the defendant. The question is merely one of fact, which we think was properly determined, in favor of the defendant.
It is therefore ordered, adjudged and decreed that the judgment of the district court be affirmed. The plaintiff paying costs in both courts.